Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a2) as being anticipated by Chen et al. (Pub NO. US 2021/0082779 A1; hereinafter Chen).
Regarding Claim 1, Chen teaches a memory device (device n Fig. 1A and Fig. 1B; See [0011]-[0012]) comprising:
a first wafer (100B in Fig. 1A and Fig. below) including a first bonding pad (See Fig. 1A and Fig. below) disposed on a first surface (See Fig. 1A and Fig. below);
a second wafer (100A in Fig. 1A and Fig. below), including a second bonding pad (See Fig. 1A and Fig. below) disposed on a second surface of the second wafer (See Fig. 1A and Fig. below) and corresponding to the first bonding pad (second bonding pad corresponding to first bonding pad in Fig. 1A and Fig. below), the second surface of the second wafer bonded on the first surface of the first wafer (first surface and second surface are bonded in fig. 1A and Fig. below); and
a first test pattern (plurality of 216 in Fig. 1A),
the first test pattern (plurality of 216 comprising all the connections with bonding pads and testing pads anf wafers in Fig. 1A) comprising:

a pair of second test pads (See Fig. 1A and Fig. below) disposed on the second surface of the second wafer and respectively coupled to the pair of first test pads (second test pads are on the first surface and coupled to each other in Fig. 1A and Fig. below), when no misalignment failure between the first bonding pad and the second bonding pad occurs (here no misalignment occurs between first and second test pads in Fig. 1A and Fig. below; See [See [0013]]); and
a pair of third test pads (See Fig. 1A and Fig. below) disposed on a third surface of the second wafer (third test pads are on the third surface in Fig. 1A and Fig. below), which is opposite to the second surface (third surface is opposite of second surface in Fig. 1A and Fig. below), and respectively coupled to the pair of second test pads (pair of third test pads are coupled to pair of second test pads in Fig. 1A and Fig. below).

    PNG
    media_image1.png
    918
    901
    media_image1.png
    Greyscale

Regarding Claim 2, Chen teaches the memory device according to claim 1, wherein each of the first wafer and the second wafer further comprises a plurality of chip regions (chip regions are the regions where 100A and 100B are disposed on in Fig. 1A and Fig. below) and a scribe lane region between the chip regions, and

    PNG
    media_image2.png
    714
    835
    media_image2.png
    Greyscale


Regarding Claim 3, Chen teaches the memory device according to claim 2, wherein the first wafer further includes an interconnect structure that couples the pair of first test pads (See Fig. 1A and Fig. below).

    PNG
    media_image3.png
    710
    797
    media_image3.png
    Greyscale

Regarding Claim 4, Chen teaches the memory device according to claim 3, wherein the interconnect structure comprises a switching transistor defined in the first wafer (all the connections with wafers in Fig. 1A is interconnection structure and it has transistors; See [0015]).
Regarding Claim 5, Chen teaches the memory device according to claim 3, wherein the interconnect structure comprises a semiconductor layer that is also used to implement the peripheral circuit or a wiring layer (semiconductor layer is device layer; See [0015], [0017]).
Regarding Claim 6, Chen teaches the memory device according to claim 2, wherein the first test pattern is disposed in the scribe lane region (first test patterns are in scribe lane in Fig. 1A and Fig. below).

    PNG
    media_image2.png
    714
    835
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding Claim 7, Chen teaches the memory device according to claim 2, wherein each of the plurality of chip regions (region where 100A and 100B are disposed in Fig. 1A) 
Chen is silent about chip regions includes a cell region and a coupling region,
wherein a plurality of interlayer dielectric layers and a plurality of electrode layers are alternately stacked and disposed in the cell region of the second wafer, 
and the plurality of interlayer dielectric layers and a plurality of dielectric layers are alternately stacked and disposed in the coupling region of the second wafer, and

However in another embodiment (in Fig. 2B and Fig. below) Chen discloses chip regions (regions where 100A and 100b are disposed on Fig. 2B and Fig. below) includes a cell region and a coupling region (See Fig. 2B and Fig. below),
wherein a plurality of interlayer dielectric layers (222 in Fig. 2B and Fig. below; See [0031]) and a plurality of electrode layers (210 in Fig. 2B and Fig. below; See [0028]) are alternately stacked and disposed in the cell region of the second wafer (222 and 210 are alternately disposed in cell region of second wafer 100B in Fig. 2B and Fig. below), 
and the plurality of interlayer dielectric layers and a plurality of dielectric layers are alternately stacked and disposed in the coupling region of the second wafer (222 and 210 are alternately disposed in coupling region of second wafer 100B in Fig. 2B and Fig. below), and
wherein the first test pattern (plurality of 216 in Fig. 2B and Fig. below) is disposed in the coupling region (216 is disposed on coupling region in Fig. 2B and Fig. below).

    PNG
    media_image4.png
    893
    923
    media_image4.png
    Greyscale


Regarding Claim 8, Chen teaches the memory device according to claim 2, wherein each of the plurality of chip regions (region where 100A and 100B are disposed in Fig. 1A) 
Chen is silent about chip regions includes a cell region and a coupling region,
wherein a plurality of interlayer dielectric layers and a plurality of electrode layers are alternately stacked and disposed in the cell region of the second wafer, 
and the plurality of interlayer dielectric layers and a plurality of dielectric layers are alternately stacked and disposed in the coupling region of the second wafer, and

However in another embodiment (in Fig. 2B and Fig. below) Chen discloses chip regions (regions where 100A and 100b are disposed on Fig. 2B and Fig. below) includes a cell region and a coupling region (See Fig. 2B and Fig. below),
wherein a plurality of interlayer dielectric layers (222 in Fig. 2B and Fig. below; See [0031]) and a plurality of electrode layers (210 in Fig. 2B and Fig. below; See [0028]) are alternately stacked and disposed in the cell region of the second wafer (222 and 210 are alternately disposed in cell region of second wafer 100B in Fig. 2B and Fig. below),
and a dielectric layer (108 in Fig. 2B and Fig,. below) is disposed in the coupling region of the second wafer (108 is disposed in the coupling region of second wafer 100B in Fig. 2B and Fig. below) adjacent to the plurality of interlayer dielectric layers (108 and 222 are adjacent in Fig. 2B and Fig. below) and the plurality of electrode layers alternately stacked and disposed in the cell region of the second wafer (210 are alternately disposed in coupling region of second wafer 100B in Fig. 2B and Fig. below), and
wherein the first test pattern (plurality of 216 in Fig. 2B and Fig. below) is disposed in the coupling region (216 is disposed on coupling region in Fig. 2B and Fig. below).


    PNG
    media_image4.png
    893
    923
    media_image4.png
    Greyscale


Regarding Claim 9, Chen teaches the memory device according to claim 2, wherein each of the plurality of chip regions (region where 100A and 100B are disposed in Fig. 1A) 
Chen is silent about wherein each of the plurality of chip regions comprises: 
a cell region in which a plurality of interlayer dielectric layers and a plurality of electrode layers are alternately stacked and disposed; and a peripheral region outside the cell region, and wherein the first test pattern is disposed in the peripheral region. 
However in another embodiment Chen teaches wherein each of the plurality of chip regions comprises: 

and a peripheral region (See Fig. 2B and Fig. below) outside the cell region (peripheral region is outside cell region in Fig. 2B and Fig. below), and wherein the first test pattern (216 in fig. 2B and Fig. below) is disposed in the peripheral region (216 is disposed on peripheral region in Fig. 2B and Fig. below). 

    PNG
    media_image5.png
    872
    902
    media_image5.png
    Greyscale

.
7.	Claims 18 rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of in view of Ito et al. (Pub NO. US 2019/0206845 A1; hereinafter Ito).
Regarding Claim 18, Chen teaches a memory system (device n Fig. 1A and Fig. 1B; See [0011]-[0012]) comprising: 
a memory device (device in Fig. 1A and Fig. 1B has memory; See [0012]); and 
 the memory device(device in Fig. 1A and Fig. 1B; See [0011]-[0012])  comprising: 
a first wafer (100B in Fig. 1A and Fig. below) including a first bonding pad (See Fig. 1A and Fig. below) disposed on a first surface (See Fig. 1A and Fig. below); 

a first test pattern (plurality of 216 in Fig. 1A),
the first test pattern (plurality of 216 comprising all the connections with bonding pads and testing pads anf wafers in Fig. 1A) comprising:
a pair of first test pads (See Fig. 1A and Fig. below) disposed on the first surface of the first wafer and electrically coupled to each other (first test pads are on the first surface and coupled to each other in Fig. 1A and Fig. below);
a pair of second test pads (See Fig. 1A and Fig. below) disposed on the second surface of the second wafer and respectively coupled to the pair of first test pads (second test pads are on the first surface and coupled to each other in Fig. 1A and Fig. below), when no misalignment failure between the first bonding pad and the second bonding pad occurs (here no misalignment occurs between first and second test pads in Fig. 1A and Fig. below; See [See [0013]]); and


    PNG
    media_image1.png
    918
    901
    media_image1.png
    Greyscale


Ito teaches a memory controller (memory controller 5; See [0041]), wherein the memory controller applies a test voltage to one of the pair of third test pads (pads are supplying various voltages; See [0434]) and generates a power-up signal based on a ratio between a detection voltage measured from the other third test pad and the test voltage (booster generates a power-up signal; See [0434]), and wherein the first wafer provides a boosted voltage to the first bonding pad in response to the power-up signal (power-up signal goes to the pads and wafer/chip in Fig. 2 and Fig. below; See [0434], [0446]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Chen by using the memory controller applies a test voltage to one of the pair of third test pads and generates a power-up signal based on a ratio between a detection voltage measured from the other third test pad and the test voltage, and wherein the first wafer provides a boosted voltage to the first bonding pad in response to the power-up signal, as taught by Ito in order to manage information to memory device (Ito; [0041]).
Regarding Claim 19, Chen in view of Ito teaches the memory system according to claim 18. Ito further teaches wherein the first wafer comprises: a voltage generator (See [0033]); and 
a voltage compensation circuit (sense amplifier 140 in compensation circuit; See [0056]) configured to boost a voltage generated in the voltage generator (memory controller is controlling sense amplifier, voltage generator to boost and transmit signals; See [0067]), in response to the power-up signal (See [0438], [0440]).
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of in view of Choi et al. (Pub NO. US 2007/0030017 A1; hereinafter Choi).
Regarding Claim 20, Chen teaches a method in a memory device (device n Fig. 1A and Fig. 1B; See [0011]-[0012]) comprising: 
providing a first wafer (100B in Fig. 1A and Fig. below) including a first bonding pad (See Fig. 1A and Fig. below) disposed on a first surface (See Fig. 1A and Fig. below);
a second wafer (100A in Fig. 1A and Fig. below), including a second bonding pad (See Fig. 1A and Fig. below) disposed on a second surface of the second wafer (See Fig. 1A and Fig. below) and corresponding to the first bonding pad (second bonding pad corresponding to first bonding pad in Fig. 1A and Fig. below), the second surface of the second 
a first test pattern (plurality of 216 in Fig. 1A),
the first test pattern (plurality of 216 comprising all the connections with bonding pads and testing pads anf wafers in Fig. 1A) comprising:
a pair of first test pads (See Fig. 1A and Fig. below) disposed on the first surface of the first wafer and electrically coupled to each other (first test pads are on the first surface and coupled to each other in Fig. 1A and Fig. below);
a pair of second test pads (See Fig. 1A and Fig. below) disposed on the second surface of the second wafer and respectively coupled to the pair of first test pads (second test pads are on the first surface and coupled to each other in Fig. 1A and Fig. below), when no misalignment failure between the first bonding pad and the second bonding pad occurs (here no misalignment occurs between first and second test pads in Fig. 1A and Fig. below; See [See [0013]]); and
a pair of third test pads (See Fig. 1A and Fig. below) disposed on a third surface of the second wafer (third test pads are on the third surface in Fig. 1A and Fig. below), which is opposite to the second surface (third surface is opposite 

    PNG
    media_image1.png
    918
    901
    media_image1.png
    Greyscale


Chen is silent about detecting a pad misalignment; applying a test signal to test pads; measuring an output signal from the other test pads; and detecting a pad misalignment based on the output signal. 
Choi teaches detecting a pad misalignment (See [0005]-[0006]); applying a test signal to test pads (See [0006]); measuring an output signal from the other test pads (See [0005]-[0006]); and detecting a pad misalignment based on the output signal (See [0005]-[0006]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Chen by detecting a pad misalignment; applying a test signal to test pads; measuring an output signal from the other test pads; and detecting a pad misalignment based on the output signal, as taught by Choi in order to detect abnormal alignment (Choi; [0006]).


Allowable Subject Matter

9.	Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Regarding Claim 10, none of the prior art fairly teaches or suggests the memory device according to claim 1, further comprising: a fourth bonding pad defined on a fourth surface of the first wafer opposite to the first surface; a third wafer, including a fifth bonding pad disposed on a fifth surface of the third wafer and corresponding to the fourth bonding pad, and the fifth surface of the third wafer bonded on the fourth surface of the first wafer; and a second test pattern, the second test pattern comprising: 
a pair of fourth test pads, disposed on the fourth surface, and electrically coupled to each other;
a pair of fifth test pads disposed on the fifth surface, and respectively coupled to the pair of fourth test pads, when no misalignment failure between the fourth bonding pad and the fifth bonding pad occurs; and
a pair of sixth test pads disposed on a sixth surface of the third wafer, which is opposite to the fifth surface of the third wafer, and respectively coupled to the pair of fifth test pads.
Claims 11-17 depend from claim 10. Therefore claims 11-17 also have allowable subject matter.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. BANNO et al. (Pub NO. US 2007/0159203 A1) discloses Semiconductor Device.
	b. HO et al. (Pub NO. US 2005/0223289 A1) discloses Semiconductor Embedded Memory Devices.
	c. Deng et al. (Pub NO. US 2009/0175113 A1) discloses Characterization of Bits in a Functional Memory.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867